Name: Commission Regulation (EC) No 1133/1999 of 28 May 1999 on the supply of beef to Russia
 Type: Regulation
 Subject Matter: transport policy;  Europe;  trade policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 29. 5. 1999L 135/64 COMMISSION REGULATION (EC) No 1133/1999 of 28 May 1999 on the supply of beef to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/ 1999 (2), as amended by Regulation (EC) No 1125/ 1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98; (2) Whereas, for the supply operations decided by Regulation (EC) No 2802/98, an invitation to tender should be opened to allocate the supply of various lots of beef held in intervention storage; (3) Whereras the specific conditions applying to this supply operation should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport, from intervention stocks, of 30 000 tonnes (net weight) of beef carcases and 10 000 tonnes (net weight) of boned beef for delivery to the places of destination listed in Annex I, as a supply opera- tion covered by Article 2(1)(a) of Regulation (EC) No 111/1999. Supply shall be carried out in accordance with the provi- sions of both that Regulation and this Regulation. The invitation to tender relates to the supply of eight lots of beef, as defined in Annex I, meeting the requirements laid down for intervention storage of such products applicable at the time this Regulation is published. Article 2 Supply shall comprise: (a) the taking over of the goods from the warehouses of the intervention agencies listed in Annex II, at the loading bay; and (b) transport, by appropriate means, to the places of desti- nation and at the latest by the dates mentioned in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destination or transhipment. Article 3 1. Each tender must cover an entire lot as defined in Annex I. 2. Tenders shall be submitted to the intervention agency holding the product to be delivered, whose address appears in Annex II. 3. The time limit for lodging tenders shall expire on 8 June 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 22 June 1999 at 12 noon (Brussels time). In that event all dates fixed in Annex I shall be postponed by two weeks. Article 4 1. The tendering security shall be EUR 25/tonne. 2. The supply security shall be EUR 2 780/tonne net for beef carcases and EUR 4 100/tonne net for boned beef. It must be lodged in accordance with Article 7 or Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued by the control body designated by the Commission and countersigned by the representative of the beneficiary at the places of destination indicated in Annex III. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) See page 41 of this Official Journal EN Official Journal of the European Communities29. 5. 1999 L 135/65 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be made on presentation of a certificate of removal relating to the entire quantity to be delivered to a given destination on a given date. Payment shall be made within two weeks of presenting the application for a payment on account together with the requisite supporting documents. Article 7 The successful tenderer shall have the special stamp illu- strated in the Annex to Commission Regulation (EC) No 385/1999 (1) inserted in the transport documents. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities 29. 5. 1999L 135/66 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 ANNEX I BONE-IN BEEF Final destinations Republic of Karelia 300 300 180 Republic of Komi 800 Ã¯ £ § 800 Ã¯ £ § 800 Ã¯ £ § Region of Arkhangelsk 600 Ã¯ £ § 600 Ã¯ £ § 500 180 Region of Bryansk 300 Ã¯ £ § 300 Ã¯ £ § 180 Ã¯ £ § Region of Kaluga 400 Ã¯ £ § 400 Ã¯ £ § Ã¯ £ § 380 Region of Kostroma 300 Ã¯ £ § 300 Ã¯ £ § Ã¯ £ § 480 Region of Smolensk 300 Ã¯ £ § 300 Ã¯ £ § Ã¯ £ § 300 Region of Tver Ã¯ £ § 300 Ã¯ £ § 300 Ã¯ £ § 180 Region of Tula Ã¯ £ § 500 Ã¯ £ § 400 Ã¯ £ § 340 Region of Yaroslavl Ã¯ £ § 400 Ã¯ £ § 500 Ã¯ £ § 180 Region of Nizhniy-Novgorod 900 Ã¯ £ § 900 Ã¯ £ § 680 300 Republic of Dagestan Ã¯ £ § 300 Ã¯ £ § 300 340 Ã¯ £ § Republic of Ingushetia Ã¯ £ § 200 Ã¯ £ § 200 Ã¯ £ § 460 Republic of Ossetia Ã¯ £ § 200 Ã¯ £ § 200 280 Ã¯ £ § Republic of Chechnya Ã¯ £ § 200 Ã¯ £ § 200 280 Ã¯ £ § Region of Perm Ã¯ £ § 300 Ã¯ £ § 300 340 Ã¯ £ § Region of Sverdlovsk 400 2 100 400 2 100 800 1 620 Region of Kemerovo 700 500 700 500 620 580 Total 5 000 5 000 5 000 5 000 5 000 5 000 Delivery stage: product not unloaded either at Krasnoye frontier points or at the port of St Petersburg. Transport: Each lot must be transported in its entirety either in a single boat or by land. EN Official Journal of the European Communities29. 5. 1999 L 135/67 In the case of land transport, where certain final destination regions are served by rail and others by road, tenders must be accompanied by two break-downs prepared in accordance with Annex II to Regulation (EC) No 111/1999 and the amount must be equivalent to the weighted average of the cost per tonne. Final dates for arrival at Krasnoye frontier points or at the port of St. Petersburg: Ã¯ £ § Lot No 1: 25 August 1999 Ã¯ £ § Lot No 2: 5 September 1999 Ã¯ £ § Lot No 3: 3 September 1999 Ã¯ £ § Lot No 4: 6 August 1999 Ã¯ £ § Lot No 5: 5 August 1999 Ã¯ £ § Lot No 6: 10 August 1999 Ã¯ £ § Lot No 7: 31 July 1999 Ã¯ £ § Lot No 8: (a) 16 August 1999 (b) 1 September 1999. EN Official Journal of the European Communities 29. 5. 1999L 135/68 Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) ANNEX II Lot No 1: 5 000 tonnes of beef carcases Ã¯ £ § France EntrepÃ ´t frigorifique du Poherzac de KervoasdouÃ © BP 145 F-29270 Carhaix-Plouguer 20 46 31 77 EntrepÃ ´t frigorifique Route de Pontivy F-22600 Saint-Cadarec 40 419 549 968 EntrepÃ ´t frigorifique Poher-Pellan-Vihan F-56320 Priziac 20 220 297 517 Frigoscandia SA ZI Ã¯ £ § rue du Lieutenant-Colonel-Dubois F-35000 Rennes 20 8 13 21 Frigoscandia SA Boulevard Victor-Schoelcher Zone Atout-Sud F-44412 Reze Cedex 20 30 23 53 Nantes Carquefou-CEFO Boulevard de lÃ pinay BP 412 F-44474 Carquefou Cedex 40 562 456 1 018 SGN Quai du Commerce F-44600 Saint-Nazaire 40 475 435 910 Sofrino 180, rue de Bas-des-Bois F-53004 Laval 20 374 40 414 SGN Boulevard du DoyennÃ © F-49000 Angers 40 58 54 112 Frigoscandia SA ZI Sud Ã¯ £ § Boulevard Pierre-Lefaucheux F-72025 Le Mans Cedex 40 500 410 910 Total 2 692 2 308 5 000 Lot No 2: 5 000 tonnes of beef carcases Ã¯ £ § France STEF Ã¯ £ § Port Ã dward-Herriot 12, rue de Dijon F-69367 Lyon-Gerland Cedex 07 40 302 254 556 GAST 1, chemin Saint-LÃ ©onard F-69270 Couzon-au-Mont-Dor 40 247 387 634 EN Official Journal of the European Communities29. 5. 1999 L 135/69 Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) STEF 14, rue Marcel-MÃ ©rieux ZI Corbas Montmatin F-69960 Corbas 40 560 714 1 274 STEF 12, rue du Vercors F-69960 Corbas 40 106 220 326 STEF-TFE ZI de Bissy 1042, avenue de la Houille-Blanche F-73000 Chamberry 40 208 214 422 STEF-TFE Ã¯ £ § Zone industrielle Rue de lIndustrie F-38120 Le Fontanil 40 346 423 769 STEF Rue Chantecouriol F-26000 Valence 40 0 258 258 GEFA 4, rue de PapÃ ©terie BP 129 F-63403 ChamaliÃ ¨res Cedex 20 410 351 761 Total 2 179 2 821 5 000 Address of intervention agency: OFIVAL Office national interprofessionnel des viandes de lÃ ©levage et de laviculture 80, avenue des Terroirs-de-France F-75607 Paris Cedex 12 Tel.: (33) 1 44 68 50 00 Fax: (33) 1 44 68 52 33 Lot No 3: 5 000 beef carcases Ã¯ £ § Austria Frigoscandia GmbH Franzosengraben 20 A-1030 Wien 80 Ã¯ £ § 3 001 3 001 IMT Fleischhandels GmbH Industriesiedlung 3 D-84140 Gangkhofen 80 Ã¯ £ § 905 905 Bayerwald KÃ ¼hlhaus Passauer StraÃ e 26a D-94161 Ruderting 40 Ã¯ £ § 393 393 EN Official Journal of the European Communities 29. 5. 1999L 135/70 Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) InntalkÃ ¼hlhaus Petr Huber GmbH IndustriestraÃ e 17 D-84359 Simbach/Inn 80 279 279 Schwabenfrost TiefkÃ ¼hlhaus SchlachthofstraÃ e 35 D-87700 Memmingen 40 422 422 Total 5 000 5 000 Address of intervention agency: Agrarmarkt Austria DresdnerstraÃ e 70 A-1200 Wien Tel.: (43.1.33) 15 12 20 Fax: (43.1.33) 15 12 97 Lot No 4: 5 000 tonnes beef carcases Ã¯ £ § Spain Frioburgos Alcade MartÃ ­n Cobos s/n E-09007 Burgos 100 748 Ã¯ £ § 748 Interfrisa Muelle de San Beltran s/n E-08039 Barcelona 50 288 Ã¯ £ § 288 Fruicarn Crta. N 11 Km 469,5 E-25080 LÃ ©rida 50 487 Ã¯ £ § 487 Leridanos Cami de Picos s/n E-25001 LÃ ©rida 50 458 Ã¯ £ § 458 Urgel Crta. De Tarragona Km 90 E-25001 LÃ ©rida 100 572 Ã¯ £ § 572 CÃ ­a Leridana Miralbo s/n E-25660 Alcoletge 100 643 Ã¯ £ § 643 Nufri Sat 1596 Crta. Palau Km 1 E-25230 Mollerusa 50 440 Ã¯ £ § 440 Frig. Tarragona Polig. Ind. FrancolÃ ­, Parcela 4Y5 E-43006 Tarragona 50 277 Ã¯ £ § 277 Fimsa Crta. Burgos Km 32,3 E-28750 San AgustÃ ­n de Guadalix 100 500 Ã¯ £ § 500 EN Official Journal of the European Communities29. 5. 1999 L 135/71 Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) Sumin Medina Severo Ochao 25 Ã¯ £ § Polig. Ind. LeganÃ ©s E-28914 LeganÃ ©s 50 226 Ã¯ £ § 226 Longrafer Polig. Ind. Parcela 29 E-28400 Collado Villalva 50 361 Ã¯ £ § 361 Total 5 000 Ã¯ £ § 5 000 Address of intervention agency: FEGA Ã¯ £ § Fondo EspaÃ ±ol de GarantÃ ­a Agraria Beneficencia 8 E-28001 Madrid Tel.: (34) 913 47 65 00 Fax: (34) 915 21 98 32 Lot No 5: 5 000 tonnes beef carcases Ã¯ £ § Germany KÃ ¼hlhaus DÃ ¼sseldorf ZNL der SchÃ ¼tten &amp; Lemmenholz GmbH &amp; Co. KG MainstraÃ e 111 D-41469 Neuss 60 500 500 1 000 MUK Logistik GmbH KÃ ¼hlhaus MÃ ¼lheim/Ruhr Weseler StraÃ e 91-101 D-45478 MÃ ¼lheim/Ruhr 100 750 750 1 500 MUK Logistik GmbH KÃ ¼hlhaus Troisdorf BrÃ ¼sseler StraÃ e 5 D-53842 Troisdorf 60 500 500 1 000 Frigoscandia GmbH Beckerfelder StraÃ e 96 D-47269 Duisburg 60 500 500 1 000 Klein GmbH &amp; Co. KG TiefkÃ ¼hllagerung/GeflÃ ¼gelkost SchmiedestraÃ e 3 D-48317 Drenstein Furt 40 250 250 500 Total 5 000 EN Official Journal of the European Communities 29. 5. 1999L 135/72 Storage location Minimum dailyloading rate Quantities (tonnes net) Forequarters Quantities (tonnes net) Hindquarters Total (tonnes net) Storage location Minimum daily loading rate Total(tonnes net) Lot No 6: 5 000 tonnes beef carcases Ã¯ £ § Germany Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Nordfrost Zerbst RoÃ lauer StraÃ e 51 D-39261 Zerbst 100 1 000 1 000 2 000 Nordfrost Kaltenkirchen-Werk 1 BoschstraÃ e 5 D-24568 Kaltenkirchen 80 500 500 1 000 ALLI Logistik GmbH &amp; Co BrachwitzerstraÃ e 38 D-06118 Halle (Saale) 60 250 250 500 R. Thomson EG TiefkÃ ¼hl- und Lagerhaus GmbH &amp; Co BÃ ¶sterredder 23 D-24601 Wankendorf 80 750 750 1 500 Total 5 000 Address of intervention agency: BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 FRANKFURT AM MAIN Postfach 18 0203 Tel.: (49 69) 15 64 704 Fax: (49 69) 15 64 790 Lot No 7: 3 500 tonnes boned beef Ã¯ £ § Ireland Bralca Coldstors Newbridge Industrial Estate County Kildare 80 542 Lyonora Coldstore Clonminam Industrial Estate Portlaoise County Laois 80 559 QK Naas Mauldings Naas County Kildare 100 1 128 VF Cold Store Unidare Industrial Estate Jamestown Road Finglas, Dublin 11 80 400 QK Grannagh Grannagh County Waterford 100 312 QK Carrolls Cross Carrolls Cross County Waterford 100 559 Total 3 500 EN Official Journal of the European Communities29. 5. 1999 L 135/73 Storage location Minimum daily loading rate Total(tonnes net) Storage location Minimum daily loading rate Total(tonnes net) Lot No 8: a) 3 500 tonnes boned beef Ã¯ £ § Ireland OC Clondalkin Crag Avenue Clondalkin Industrial Estate Estate Dublin 22 20 82 Lyonora Coldstore Clonminam Industrial Estate Portlaoise County Laois 80 559 QK Naas Mauldings Naas County Kildare 100 1 128 VF Cold Store Unidare Industrial Estate Jamestown Road Finglas, Dublin 11 80 401 QK Grannagh Grannagh County Waterford 100 415 QK Carrolls Cross Carrolls Cross County Waterford 100 559 Autozero Waterford Christendom Ferrybank County Waterford 250 356 Total 3 500 b) 3 000 tonnes boned beef Ã¯ £ § Ireland Lyonora Coldstore Clonminam Industrial Estate Portlaoise County Laois 80 559 QK Naas Mauldings Naas County Kildare 100 1 131 VF Cold Store Unidare Industrial Estate Jamestown Road Finglas, Dublin 11 80 400 QK Grannagh Grannagh County Waterford 100 208 QK Carrolls Cross Carrolls Cross County Waterford 100 368 EN Official Journal of the European Communities 29. 5. 1999L 135/74 Storage location Minimum daily loading rate Total(tonnes net) Norefreeze Kilkenny Balliconra North Ballyragget County Kilkenny 150 34 Autozero Waterford Christendom Ferrybank County Waterford 150 300 Total 3 000 Address of intervention agency: Department of Agriculture and Food Beef Sales Section Johnstourn Castle Estate Wexford Ireland Tel.: (353) 53 634 31 Fax: (353) 53 428 42 Principle applying to removal from store The intervention agencies must organise removal of products from their stores so as to comply with the first-in-first-out principle for each cut and store as far as possible. ANNEX III Place of take-over: St Petersburg Authority empowered to sign the take-over certificate: vo prodintorg' 103084 Moscow Mjasnitskays nl. 47 Mr Zykov Places of take-over: Sousemka, Krasnoye, Bryansk Ã¯ £ § for customs formalities for road transport: vo prodintorg' 103084 Moscow Mjasnitskaya nl. 47 Mr Belokopytov Place of take-over: Smolensk Ã¯ £ § for customs formalities for road transport: vo prodintorg' 103084 Moscow Mjasnitskaya nl. 47 Mr Perekatov